DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment filed 5/5/2020 is acknowledged.  Clams 1-6, 8-15 have been amended.  Claims 7 has been canceled.  Claims 16-21 have been added.  Claims 1-6 and 8-21 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 2/7/2020.  These drawings are found acceptable by the examiner.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
5.	Claims 1-6, 8-21 are objected to because of the following informalities:  
(a)	The claim 1 comprises of a grammatical error.   It is suggested asserting the article ---A---  at the beginning of the sentence.  
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 1-6 and 8-21 are indefinite in the claim 1 because the claims do not provide a clear nexus between the steps.  Specifically it is unclear how the step (b) correlates with the steps (a) and (c).  The step (b) contacting step of the population of nucleic acid with at least one endonuclease appears to be independent of the formation of the complex  and/or isolation step.  Thus, it is unclear how the step (b) function in the method step of isolating the target region from the type II Cas protein-gRNA-nucleic acid complex formed in step (a). 

Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a transcription activator-like effector nuclease and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




10.	Claim(s) 1-6, 8, 10-11, 13-21 is/are rejected under 35 U.S.C. 102(a)(1) and/or alternatively 102(a)(2) as being anticipated by Carpenter et al {Carpenter, used interchangeably herein} (WO 2016100955, June 2016, effective filing date December 2014, citation made of record on IDS filed 8/25/2020).
	Regarding claims 1, Carpenter et al teach a method of isolating a target region of a nucleic acid molecule, said method comprising the steps of: a. contacting a population of nucleic acid molecules with at least one Type II Cas protein-gRNA complex, wherein said gRNA comprises a guide segment that is complementary to a sequence comprised in the target region of at least one nucleic acid molecule, thereby forming a Type II Cas protein-gRNA-nucleic acid complex,  b. contacting the population of nucleic acid molecules with at least one enzyme having exonuclease activity, c. isolating said target region from the Type II Cas protein-gRNA- nucleic acid complex formed in step a) (see para. [0012], [0017], [0160], [0188], See also Abstract, Examples 6 and 7 and claims at pages 73-79).
	Regarding claim 2, Carpenter teaches wherein said Type II Cas protein is Cas9 or Cpf1 (page 4, line 14, [0012]).
	Regarding claim 3, Carpenter teaches wherein said enzyme having exonuclease activity is a lambda exonuclease ( [0188] and [0250]).
	Regarding claim 4, Carpenter teaches wherein at least one site-specific endonuclease cleaving outside of the target region is added prior to step b) ([0188] and [0250]).  

	Regarding claims 6 and 20, Carpenter teaches further comprising fragmentation of said population of nucleic acid molecules prior to step b) (see e.g., [0010]; see Examples).	
	Regarding claim 8, Carpenter teaches wherein the target region comprises a repeat region ([0010] and [0098]).
	Regarding claims 10 and 11, Carpenter teaches further comprising step d) wherein at least one single-stranded nucleic acid molecule is hybridized to a single-stranded region of the target molecule of step c) and wherein said single-stranded nucleic acid molecule hybridizes at least 50 nucleotides from a Type II Cas protein protospacer adjacent motif (PAM) ([0132], [0133], [0144]).
	Regarding claim 13, Carpenter teaches wherein single stranded nucleic acid is extended by polymerization and is ligated to a double stranded molecule (see example 7).
	Regarding claim 14, Carpenter teaches wherein the second genomic nucleic acid which may be enriched comprise less than 5% of the total nucleic acid in the sample ([0012]).
	Regarding claim 15, Carpenter teaches wherein at least two target regions are isolated ([0012], see also examples). 
	Regarding claims 16 and 17, Carpenter teaches further comprising a step of contacting the population of nucleic acid molecules of step a) with at least one protector 
	Regarding claims 18 and 19, Carpenter et al each wherein multiple type II Cas protein-gRNA complex may be utilized ([0142] –[0143]).
	Regarding claim 21, Carpenter teaches wherein a single stranded nucleic acid molecules which hybridize to a single stranded target region may comprise of an adapter- that is blunt ended or a 5’ T overhang ([0124] which would inherently be compatible with a 3’ overhang region of the target molecule region. At paragraphs [0253] Carpenter teaches the presence of 3’ overhangs.  Thus, Applicant’s meets the limitations of the claims recited above.  
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
14.	Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al as previously applied above in view of Peter (US 20140356867, December 2014).
	Regarding claims 9 and 12, Carpenter a method for isolating a target nucleic acid region of a nucleic acid molecule, said method comprising contacting a population of nucleic acid molecules with at least one Type II Cas protein-gRNA complex, wherein said gRNA comprises a guide segment that is complementary to a sequence comprised in the target region of at least one nucleic acid molecule, thereby forming a Type II Cas protein-gRNA-nucleic acid complex,  b. contacting the population of nucleic acid molecules with at least one enzyme having exonuclease activity, , and  c. isolating said target region from the Type II Cas protein-gRNA- nucleic acid complex formed in step a) as previous described above under 35 USC 102(a)1 and/or alternatively in 35 USC 102(a)(2). 
	Carpenter teaches wherein the molar ratio of the target nucleic acid to the gRNA may comprise a ratio of 1:10 or greater ([0142] and [0143}). Carpenter further teaches wherein the amount of CRISPR/Cas system  to gRNA is at least 102 unique complexes [0140], but do not teach wherein the ratio of the nucleic acid:Type II Cas protein:gRNA at least 1:10:10.   However, it would have been prima facie obvious to one of ordinary skill 
 	Regarding the claim 12, Carpenter while teaching polymerase amplification reaction, the reference does not expressly teach performing strand displacement from said at least one single stranded nucleic acid molecule.
	In a general method of enrichment using a Type II Cas protein (Cas9), Peter teaches performing conditions for strand displacement, i.e., displacement of the single stranded nucleic acid between  the nick sites by he oligonucleotide.    Peter teaches that conditions for strand displacement are known among many other and generally include non-stringent hybridization conditions ([0102] and [0103]).
	It would have been prima facie obvious at the time of the effective filing date of claimed invention to incorporate strand displacement as taught by Peter in the enrichment/isolation method of Carpenter because the teachings of Peter recognizes the suitability to do with a reasonable expectation of success.   The teachings of Peter further establishes that the conditions for strand displacement are known and would have been convention and routine based on the practitioner’s desired results.
Prior art

	Cann et al (US 20160017396) teach a method for enriching a target nucleic acid comprising: providing an endonuclease system having: a clustered regularly interspaced short palindromic repeat (CRISPR) RNA (crRNA) or a derivative thereof, and a CRISPR-associated (Cas) protein or a variant thereof, wherein the crRNA or the derivative thereof contains a target-specific nucleotide region complementary to a region of the target nucleic acid; contacting the target nucleic acid with the endonuclease system to form a complex, and separating the complex and thereby enriching for the target nucleic acid (see abstract and claims).

Conclusion
16.	 No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637